Citation Nr: 1117861	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

With regard to service connection for a psychiatric disability, the Board notes that the claim encompasses claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the issue has been recharacterized as shown on front page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a video-conference hearing before a Veterans Law Judge to be held at the RO in Decatur, Georgia, in March 2011.  The notification of this hearing was sent to the Veteran, but the mail was returned as undeliverable with a notation that no forwarding address was provided to the post office.  

However, the Veteran had previously sent correspondence which was faxed to the RO which contained a new address, as listed on two VA Forms 21-4142, indicating that he was residing in Austin, Texas.  As such, the RO must reschedule the Veteran for a video-conference hearing before a Veterans Law Judge to be held at the Veteran's local RO in Texas, and send him notice of this hearing to his current address.  

To ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge to be held at the Veteran's local RO in Texas.  Notice of this hearing must be sent to the Veteran at his current address of record in Austin, Texas.  See VA Form 4120, dated November 20, 2010.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).+

